People v Newton (2019 NY Slip Op 04583)





People v Newton


2019 NY Slip Op 04583


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


597 KA 17-00110

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vDWIGHT J. NEWTON, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.
KRISTYNA S. MILLS, DISTRICT ATTORNEY, WATERTOWN, FOR RESPONDENT. 

	Appeal from a judgment of the Jefferson County Court (James P. McClusky, J.), rendered October 28, 2016. The judgment convicted defendant, upon his plea of guilty, of forgery in the second degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Newton ([appeal No. 1] — AD3d — [June 7, 2019] [4th Dept 2019]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court